DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the Restriction Requirement in the reply filed on August 30, 2021 is acknowledged. Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 7/17/2020 is acknowledged.  However, the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for patient specific hemodynamic parameters of microvascular resistance at rest or stressed and over the whole heartbeat, during diastole or systole, or other time frames (RM) and coronary flow reserve (CFR), does not reasonably provide enablement for "patient-specific hemodynamic parameter" and "other indices" currently known and unknown.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

The enablement requirement refers to the requirement of 35 U.S.C. 112, first paragraph, that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent. Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8USPQ2d at 1404 (Fed. Cir. 1988). See MPEP § 2164.01 and § 2164.04 and also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988).  According to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), there are many factors to be considered when determining whether there is 
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


	Although the examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention, MPEP 2164.04 states, “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.”

In the present application, the breadth of the claims encompasses an extremely broad number of options (i.e., signal characteristics, parameters/constants and algorithms to determine statistical significance), none of which are disclosed or claimed.  The nature of the invention relates to a specific embodiment directed to determining patient specific hemodynamic parameters of microvascular resistance, at rest or stressed and over the whole heartbeat, during diastole or systole, or other time frames (RM) and coronary flow reserve (CFR), but there is no teaching or discussion how to determine other patient-specific hemodynamic parameters or other indices which are presently known and 

Although the level of one of ordinary skill in the art might be high, the specification does not provide directions or examples how to compute “patient-specific hemodynamic parameters" other than those which are enabled as listed above.  Still further, there is no statistical information provide to believe there would be predictability in the art.  As such, the Examiner finds a reasonable scope of the claims is non-enabled and would require undue experimentation to practice the full claim scope.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-16 are directed to the claimed invention of calculating parameters representative of the artery itself and distinct from the flow, wherein each one of the parameters is a polynomial coefficient of a 
The limitation of calculating parameters representative of the artery itself and distinct from the flow, wherein each one of the parameters is a polynomial coefficient of a polynomial relationship between a pressure drop and a corresponding flow component, the parameters being calculated from at least two artery pressure drops which are different and corresponding flow components, each calculated from the at least one medical image and limitation of  based on the flow and the parameters representative of the artery, calculating a patient-specific hemodynamic parameter (Claims 1 and 9) and the limitation of calculating a geometry-based flow and solving Navier-Stokes equations (Claim 15) are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is,
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while measuring (Claims 2, 7, 10, 14 and 16) and administering an agent (Claims 3-6, 8 and 11-13) steps in order to calculate a patient-specific hemodynamic parameter require non-abstract elements, such as controller, processors, sensors, flow generators and agents, injectors and catheters, these are routinely used in in the art and can be viewed as an insignificant extra-solution data gathering step.  

Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining, measuring, indicating and deriving appears to be no more than mere instructions to apply the exception using a generic circuitry. Mere instructions to apply an exception using a generic circuitry cannot provide an inventive concept. The claim is not patent eligible
Viewed separately and in combination as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea.  Accordingly, the non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims Are Free Of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See US 20150324962 to Itu et al. and US 20140107935 to Taylor.  

The following is a statement of reasons for the indication that the claims are free of the prior art. More particularly, the prior art of record fails to fairly render unpatentable the claimed invention of a method comprising calculating a parameters representative of the artery itself and distinct from the flow, M) and coronary flow reserve (CFR), in combination with all other claim elements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791